 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is effective as of January 1, 2014 (the
“Effective Date”) between Cardinal Energy Group, Inc., a Nevada corporation (the
“Company”) and John R. Jordan (“Consultant”).

 

RECITALS

 

  A. The Company desires to retain the Consultant to provide certain financial
consulting services as an “outside” Chief Financial Officer, and         B. The
Consultant desires to provide certain financial consulting services to the
Company in accordance with the terms and conditions contained hereinafter.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:

 

1. Services. Company hereby engages Consultant on a non-exclusive basis, and
Consultant hereby accepts the engagement to become financial consultant/outside
CFO to the Company and to render such advice, consultation, information, and
services to the Company regarding general financial and business matters,
together with such other duties as may be reasonably required from time to time
by the Chief Executive Officer of the Company, including, but not limited to:
(a) strategic alliances, mergers and acquisitions; (b) corporate planning,
strategy and negotiations with potential strategic business partners and/or
other general business consulting needs as expressed by Company; (c) business
development and business advertising; (d) structuring and providing alternative
sources for accounts receivable, purchase order and other asset financing; (e)
due diligence processes and capital structures; (f) periodic management
reporting for results of operations and oversight of the financial reporting
process of the company and internal control related thereto; (g) periodic
reporting as to developments concerning the general financial markets and public
securities markets and industry which may be relevant or of interest or concern
to the Company or the Company’s business.

 

2. Other Activities. Consultant may render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise so long as such activities do not conflict, or interfere, with his
obligations set forth in this Agreement.

 

3. Term and Termination. The term (“Term”) of this Agreement shall commence on
the Effective Date hereof and continue for twelve (12) months, unless earlier
terminated hereunder. The Agreement may be extended upon agreement by both
parties, unless or until the Agreement is terminated. Either party may cancel
this Agreement upon ten (10) days written notice in the event either party
violates any material provision of this Agreement and fails to cure such
violation within ten (10) days of written notification of such violation from
the other party. Such cancellation shall not excuse the breach or
non-performance by the other party or relieve the breaching party of its
obligation incurred prior to the date of cancellation.

 

4. Compensation and Fees. As compensation for the services described herein, the
Company agrees to:

 

(a) pay Consultant a monthly retainer fee (the “Retainer Fee”) of $3,000 for
each full calendar month of services rendered during the Term of this Agreement,
payable in advance. The retainer fee paid pursuant to this section 4(a) shall be
received quarterly and adjusted by mutual consent of the parties.

 

 

 

 

(b) reimburse Consultant for any and all expenses incurred by Consultant,
subject to the Company’s prior written approval, in the performance of his
duties hereunder and, Consult ant shall account for such expenses to the
Company. Such reimbursement shall cumulate and be paid on a monthly basis.
Consultant shall invoice the Company on or about the first business day of each
subsequent month for such reimbursable expenses incurred hereunder,

 

(c) provide Consultant with the use of a computer laptop, docking station,
monitor, and all in one color printer/scanner/fax; all of which shall be the
property of the Company and returned to the Company upon termination of this
Agreement,

 

(d) issue to the Consultant, as of the Effective Date hereof, 50,000 restricted
shares of the Company’s common stock, and

 

(e) issue to Consultant, at the end of each full calendar quarter, 50,000
restricted shares of the Company’s common stock during the Term hereof, with the
first issuance due on March 31, 2014 and each subsequent issuance due on the
last day of each successive full calendar quarter thereafter during the Term.
Notwithstanding the above, the Company shall not issue to Consultant, pursuant
to this section 4(e), more than 200,000 restricted shares of the Company’s
common stock.

 

5. Independent Contractor. In his performance hereunder. Consultant shall be an
independent contractor. Consultant shall complete the services required
hereunder according to his own means and methods of work, shall be in the
exclusive charge and control of his actions and which shall not be subject to
the control or supervision of the Company, except as to the results of the work.
Payments to Consultant hereunder shall not be subject to withholding taxes or
other employment taxes as required with respect to compensation paid to an
employee.

 

6. Liability and Indemnification. Consultant agrees to indemnify and hold
harmless the Company, its employees, agents, representatives and controlling
persons (and the officers, directors, employees, agents, representatives and
controlling persons of each of them) from and against any and all losses,
claims, damages, liabilities, costs and expenses (and all actions, suits,
proceedings or claims in respect thereof) and any legal or other expenses in
giving testimony or furnishing documents in response to a subpoena or otherwise
(including, without limitation, the cost of investigating, preparing or
defending any such action, suit, proceeding or claim, whether or not in
connection with any action, suit, proceeding or claim in which the Company is a
party), as and when incurred, directly or indirectly, caused by, relating to,
based upon or arising out of Consultant’s gross negligence, willful misconduct
or breach of this Agreement. Consultant’s obligation to indemnify the Company
shall be conditioned on the following: (a) the Company shall notify the
Consultant in writing as soon as practicable after its receipt of a claim and
(b) Consultant shall have control of the defense and all related settlement
negotiations, provided, however, that any settlement be made with the consent of
the Company and such settlement include as an unconditional term thereof the
giving by the claimant of an unconditional release from all liability in favor
of the Company.

 

7. Confidentiality.

 

(a) Consultant acknowledges that, during the course of performing the consulting
services herein, the Company may be disclosing certain nonpublic information and
materials concerning its business to Consultant, including but not limited to
information regarding its projects, products, technology and know-how, industry
and competitor analyses, services, potential customers, personnel, business
plans, finances and other commercially valuable information (collectively
“Confidential Information”). All nonpublic information disclosed to Consultant
in connection with the consulting services will be presumed to be Confidential
Information and shall be treated as such.

 

2

 

 

(b) During the Term and for a period of two years thereafter, Consultant shall:
(i) hold Company’s Confidential Information in strict trust and confidence and
avoid the disclosure or release thereof to any other person or entity by using
at least the same degree of care as it uses to avoid unauthorized use,
disclosure, or dissemination of its own Confidential Information of a similar
nature, but not less than reasonable care, (ii) not use the Confidential
Information for any purpose whatsoever except as expressly contemplated under
this Agreement, and (iii) not, directly or indirectly, copy, reproduce, use,
publish, misappropriate, assign, or otherwise transfer or disclose to any person
the Confidential Information, other than as permitted pursuant to the terms of
this Agreement, regardless of whether such information was actually delivered to
Consultant prior to the effective date of this Agreement.

 

(c) Notwithstanding the foregoing, Consultant shall not be required to maintain
confidentiality with respect to information: (i) which is or becomes part of the
public domain not due to the breach of this agreement by Consultant; (ii) which
it had independent knowledge prior to disclosure by the Company; (iii) which
comes into the possession of Consultant in the normal and routine course of its
own business from and through independent non-confidential sources; or (iv)
which is required to be disclosed by Consultant by governmental requirements. If
Consultant is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any confidential information supplied to it by the
Company, or the existence of other negotiations in the course of its dealings
with the Company or its representatives, Consultant shall, unless prohibited by
law, promptly notify the Company of such request(s) so that the Company may seek
an appropriate protective order.

 

(d) No license is granted hereunder by Company to its Confidential Information
or to any intellectual property right therein delivered or made available to
Consultant except for the limited purposes set forth in accordance with this
Agreement. Company retains all right, title and interest in and to its
Confidential Information. Failure on the part of the Consultant to abide by this
section shall cause Company irreparable harm for which damages, although
available, will not be an adequate remedy at law. Accordingly, Company has the
right to obtain injunctive relief to prevent any threatened or actual violations
of this section in addition to whatever remedies it may have at law. Consultant
expressly waives the defense that a remedy in damages will be adequate and any
requirement in an action for specific performance or injunction for the posting
of a bond by the Company.

 

8. Noncompete and Nonsolicitation.

 

(a) Consultant acknowledges the Company’s reliance on and expectation of
Consultant’s continued performance of his duties and responsibilities during the
term of this Agreement. In light of such reliance and expectation, during the
term hereof and for two (2) years after termination of this Agreement,
Consultant shall not, directly or indirectly, do or suffer any of the following:

 

(i) Own, manage, control or participate in the ownership, management, or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any corporation,
partnership, proprietorship, firm, association or other business entity, or
otherwise engage in any business, which is in competition with the business of
the Company as and where conducted by it at the time of such termination;
provided, however, that the ownership of not more than five percent (5%) of any
class of publicly traded securities of any entity shall not be deemed a
violation of this covenant;

 



3

 

 

(ii) Solicit the employment of, assist in the soliciting the employment of, or
otherwise solicit the association in business with any person or entity of, any
employee, consultant or agent of the Company; or

 

(iii) Induce any person who is a customer of the Company to terminate said
relationship.

 

9. No Conflicting Agreements. Consultant represents and warrants that he is not
a party to any agreement, contract or understanding, whether a consulting
agreement or otherwise, that would restrict or prohibit him from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.

 

10. Severable Provisions. The provisions of this Agreement are severable and if
any one or more of its provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
enforceable provision to the extent enforceable in any jurisdiction nevertheless
shall be binding and enforceable.

 

11. Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Consultant under this Agreement shall inure
to the benefit of, and shall be binding upon, Consultant and his heirs, personal
and legal representatives, executors, successors and administrators.

 

12. Notices. All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if contained in a
written instrument and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at their respective addresses (or at such other address for a party as
shall be specified by like notice). All such notices and other communications
shall be deemed to have been received (i) in the case of personal delivery, on
the date of such delivery, (ii) in the case of a telecopy, when the party
receiving such telecopy shall have confirmed receipt of the communication, (iii)
in the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (iv) in the case of mailing, upon delivery
of executed receipt of such mailing. For purposes of this Agreement, “Business
Day” shall mean any day, other than a Saturday, Sunday or national legal
holiday.

 

13. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
law, any right he or it may have to a trial by jury in respect of any suit,
action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver.

 

14. Waiver. The failure of either party to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision as
to any future violation thereof, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances.

 



4

 

 

15. Miscellaneous. This Agreement supersedes all prior agreements and
understandings between the parties. This Agreement may not be modified or
terminated orally. All obligations and liabilities of each party hereto in favor
of the other party hereto relating to matters arising prior to the date hereof
have been fully satisfied, paid and discharged. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom the same is sought to be enforced.

 

16. Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of Nevada.

 

17. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience and are not a part of this Agreement and shall not be used
in construing it.

 

18. Enforcement Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to arbitration, appellate, bankruptcy and post-judgment proceedings),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above

 

Cardinal Energy Group, Inc

 

By: /s/ Timothy W. Crawford   Name: Timothy W. Crawford   Title: Chief Executive
Officer   Date: January 7, 2014  

 

/s/ John R. Jordan   John R. Jordan  

Date: January 7, 2014  

 



5

 

 